 

Case 19-11795-LMI Doc 45 Filed 05/24/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.goy

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

LE] Original Plan
[mi] 3rd Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Gabino R Caballero JOINT DEBTOR: Juana Caballero CASENO.: 19-11795
SS#: xxx-xx- 8184 SS#: XXXx-xx-8766
L NOTICES ~
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may

be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must cheek one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

The valuation of a secured claim, set out in Section IIT, which may result in a CT tment [i] Not a dliade
« A SHC
partial payment or no payment at all to the secured creditor -
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .
: : , ; Ine @} Not include
ane enti [_] Included [@] Not included
Nonstandard provisions, set out in Section VIII [] Included {m] Not included

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustec's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee docs not retain the full 10%, any unused

amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $302.37 formonths 1 to 12;
2, $302.37 for months 13 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE; [] NONE [] PRO BONO
Total Fees: $3500.00 Total Paid: _ $2790.00 Balance Due: $710.00 -
Payable $59.16 ‘month (Months 1 to 12 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500 Chapter 13 Case,

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: Champion Mortgage Company —

 

Address: Po Box 619093 Avrearage/ Payoff on Petition Date — $12,779.07
Dall , a TES TEST EMER
allas, TX 75261 Reverse Mortgage $212.98 /month (Months 1 to 60 )

Last 4 Digits of
Account No.: 7624

Other:

 

 

 

LF-31 (rev. 10/3/17) Page | of 3
Case 19-11795-LMI Doc 45 Filed 05/24/19 Page2of3

 

 

Debtor(s): Gabino R Caballero, Juana Caballero Case number: 19-11795
[m] Real Property Check one below for Real Property:
[w/Principal Residence [_]Escrow is included in the regular payments
[_ jOther Real Property {w]The debtor(s) will pay [m]taxes [mJinsurance directly

Address of Collateral:
3925 SW 125 Ave
Miami, FL 33175

L_] Personal Property/Vehicle

 

Description of Collateral:
B. VALUATION OF COLLATERAL: [ii] NONE

C. LIEN AVOIDANCE [il] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[w] NONE

E, DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
f-] NONE
[@] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s} request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors, Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
Chase Auto 0400 2013 Ford F150

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A, ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mi] NONE
B. INTERNAL REVENUE SERVICE: [ii] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [lB] NONE

D. OTHER: [ii] NONE

 

Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $59.16 /month (Months 13 to 60 )
Pay /month (Months to )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [im] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 1] U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[™] NONE
VII. INCOME TAX RETURNS AND REFUNDS: ["] NONE

(@) The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

VII. NON-STANDARD PLAN PROVISIONS [ij] NONE

LF-31 (rev. 10/3/17) Page 2 of 3
Case 19-11795-LMI Doc 45 Filed 05/24/19 Page 3of3

Debtor(s): Gabino R Caballero, Juana Caballero Case number: 19-11 793_

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Gabino R Caballero Debtor 5/24/2019 Juana Caballero Joint Debtor 5/24/2919
Gabino R Caballero Date Juana Caballero Date
/s/ Ricardo Corona, Esq. 5/24/2019

Attorney with permission to sign on Date

Debtor(s) behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical fo those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
